                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION


JACQUANA WILLIAMS,                                   )
                                                     )
                      Plaintiff,                     )
                                                     )      JUDGMENT IN A CIVIL CASE
       v.                                            )
                                                     )      CASE NO. 5:20-CV-666-BO
KILOLO KIJAKAZI, Acting Commissioner of              )
Social Security,                                     )
                 Defendant.                          )


Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that the Court hereby reverses Defendant's
decision under sentence four of 42 U.S.C. § 405(g) and remands the case to Defendant for further
administrative action.


This Judgment Filed and Entered on August 16, 2021, and Copies To:
Vaughn Stephen Clauson                               (via CM/ECF electronic notification)
Lisa M. Rayo                                         (via CM/ECF electronic notification)




DATE:                                        PETER A. MOORE, JR., CLERK
August 16, 2021                              (By) /s/ Nicole Sellers
                                              Deputy Clerk




            Case 5:20-cv-00666-BO Document 20 Filed 08/16/21 Page 1 of 1
